UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6957


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ABEDERRAHMANE ABOULHORMA, a/k/a Tarik Khouaja,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:13-cr-00194-GBL-3)


Submitted: November 28, 2017                                 Decided: December 7, 2017


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abederrahmane Aboulhorma, Appellant Pro Se. Lawrence Joseph Leiser, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abederrahmane Aboulhorma appeals the district court’s order denying his 18

U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction under Amendment 782 to the

Sentencing Guidelines. Finding no error, we affirm.

       A district court may reduce the term of imprisonment of “a defendant who has

been sentenced . . . based on a sentencing range that has subsequently been lowered by

the Sentencing Commission pursuant to 28 U.S.C. § 994(o).” § 3582(c)(2). The court

may not reduce a defendant’s sentence under § 3582(c)(2) unless an applicable

amendment has “the effect of lowering the defendant’s applicable guideline range.”

USSG § 1B1.10(a)(2)(B). “To determine whether a particular amendment has that effect,

the sentencing court must substitute only the amendments rendered retroactive by the

Commission and leave all other guideline application decisions unaffected.           United

States v. Williams, 808 F.3d 253, 257 (4th Cir. 2015) (internal quotation marks omitted).

       The district court found that Amendment 782 did not reduce Aboulhorma’s

applicable Guidelines range due to the quantity of drugs involved in Aboulhorma’s drug

trafficking conspiracy offense. Aboulhorma challenges that finding. We review the

district court’s factual findings for clear error. United States v. Turner, 59 F.3d 481, 484

(4th Cir. 1995). After reviewing the record, we conclude that the district court did not

clearly err in determining Aboulhorma’s drug quantity for sentencing purposes.

Aboulhorma does not contest the legal conclusion that, given the district court’s finding

as to drug quantity, he is not eligible for a sentence reduction under Amendment 782.



                                             2
      Accordingly, we affirm the district court’s order denying Aboulhorma’s

§ 3582(c)(2) motion, and deny his motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3